DOWNEY, Judge.
The sole question presented on this appeal is whether the trial court had jurisdiction to enter a prior order authorizing co-guardians of the person to take such steps as they felt were appropriate and necessary to prevent two individuals from communi-*584eating with the incompetent or entering his apartment. The trial court found it was without jurisdiction and vacated the order. We reverse.
The order in question did not enjoin some third person not a party to the litigation from doing any act or thing. It merely authorized the co-guardians to take such action for the protection of their ward as they found appropriate. This was clearly within the supervisory jurisdiction of the court.
Reversed and remanded.
MAGER, J., and FISCHER, GENE, Associate Judge, concur.